Exhibit 10.2

 

AMENDMENT NO. 1

TO

STOCK YARDS BANK & TRUST COMPANY

2005 RESTATED

SENIOR EXECUTIVE SEVERANCE AGREEMENT

 

 

THIS AMENDMENT NO. 1 ("Amendment") to the 2005 Restated Senior Executive
Severance Agreement (the "Agreement") between Stock Yards Bank & Trust Company
(the "Bank") and _________________ (the "Executive") is adopted effective
January 1, 2009.

 

Recitals

 

A.        The Bank has entered into severance agreements with certain key
executives.

 

B.         The Agreement was restated in 2005 when the IRS finalized regulations
under Code Section 280G, and to address Code Section 409A, for which no
regulations were then available.

 

C.         The Bank now desires to amend the Agreement after operating it in
good faith compliance with Internal Revenue Code Section 409A since that
Section's effective date, to comply with the final regulations under that Code
Section that are effective January 1, 2009. 

 

Amendments

 

1.         The definition of "Termination of Employment" in Section 1 of the
Agreement  is hereby amended so that as amended it shall read in its entirety as
follows:

 

"TERMINATION OF EMPLOYMENT" shall mean the date the Bank and the Executive
reasonably anticipate that (i) the Executive will not perform any further
services for the Bank, the Holding Company, or any other entity considered a
single employer with the Bank under Section 414(b) or (c) of the Code (inserting
50% threshold for ownership in each place where 80% now appears therein) (the
"Employer Group"), or (ii) the level of bona fide services the Executive will
perform for the Employer Group after that date will permanently decrease to less
than 20% of the average level of bona fide services performed over the previous
36 months (or if shorter, over the duration of service).  For this purpose,
service performed as an employee or as an independent contractor is counted,
except that service as a member of the board of directors of an Employer Group
entity is not counted unless benefits under this Plan are aggregated with
benefits under any other Employer Group plan or agreement in which Executive
also participates as a director.  A Executive will not be treated as having a
Termination of Employment while on military leave, sick leave or other bona fide
leave of absence if the leave does not exceed six months or, if longer, the
period during which Executive has a reemployment right under statute or
contract.  If a bona fide leave of absence extends beyond six months, Executive
will be considered to have a Termination of Employment on the first day after
the end of such six month period, or on the day after Executive's statutory or
contractual reemployment right lapses, if later.  The Company will determine
when Executive's Termination of Employment occurs based on all relevant facts
and circumstances, in accordance with the definition of separation from service
in Treasury Regulation Section 1.409A-1(h).

 

2.         Section 2(d) of the Agreement is hereby amended so that as amended it
shall read in its entirety as follows:

 

(d)       DELAY IN PAYMENTS TO SPECIFIED EMPLOYEES.  Notwithstanding anything
herein to the contrary, in the case of an Executive who is a "specified
employee" within the meaning of Treas. Reg. Section 1.409A-1(i) (or any
successor thereto), using the prior calendar year as the determination period,
 at the time a payment or reimbursement hereunder on account of Termination of
Employment that is not exempt from Section 409A of the Code would otherwise take
place, the payment shall not be made or commence earlier than six months after
the effective date of the Executive's Termination of Employment. 

 

3.          Section 6 of the Agreement is hereby amended so that as amended it
shall read in its entirety as follows:

 

6.          FEES AND COSTS.  The Bank agrees to pay or reimburse all reasonable
legal fees, costs, and expenses arising out of or in any way related to or
incurred by the Executive in connection with enforcing any right or benefit
provided in this Agreement, or in interpreting this Agreement or calculating the
amounts required to be paid to the Executive under this Agreement, or in
contesting or disputing any termination of the Executive's employment hereunder
purportedly for Cause or other action taken by the Bank hereunder.  Such amounts
shall be paid promptly after demand is made by Executive and Executive's
provision to the Bank of reasonably satisfactory evidence of such fees and
expenses, but shall in no event be paid or payable on or before the last day of
the Executive's taxable year following the taxable year in which the expense was
incurred. 

 

5.         Section 7 of the Agreement is hereby amended so that as amended it
shall read in its entirety as follows:

 

            7.         INDEMNITY.   The Bank agrees to and does hereby indemnify
and hold Executive harmless from and against any and all excise taxes payable by
the Executive pursuant to Code Section 4999 as a result of any payment hereunder
being deemed an "excess parachute payment" under Code Section 280G, and all
further excise taxes and federal and state income taxes (together with interest
and penalty, if any) payable with respect to, or as a result of the operation
of, this indemnification provision, it being the intent of this paragraph 7 to
"gross up" the amount paid to the Executive so that he is in the same economic
position he would have been but for certain payments hereunder being deemed
excess parachute payments.  For purposes of the preceding sentence, to the
extent the payments made under this Agreement, together with other payments made
by SY Bancorp or the Bank to the Executive, cause the total of all such payments
to result in an "excess parachute payment" under Code Section 280G, an ordering
rule shall apply whereby the payments under this Agreement shall be deemed the
"excess parachute payment"; provided, however, in no event shall the amount
which is deemed to be the "excess parachute payment" for purposes of the
indemnification under this paragraph 7 exceed the actual "excess parachute
payment" under Code Section 280G, resulting from payments made to the Executive
by SY Bancorp or the Bank.  Any payments made under this indemnification
provision will be paid to the Executive on or about the first day of April in
the year following the year in the event triggering the right to a Severance
Payment occurred.

 

IN WITNESS WHEREOF, this 2005 Restated Stock Yards Bank and Trust Company Senior
Executive Severance Agreement is hereby amended as of the date set forth above,
but actually on the date signed as indicated below.

 

 

STOCK YARDS BANK AND TRUST COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

SY BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

[EXECUTIVE]

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------